Citation Nr: 1314836	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-32 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to March 1946 and September 1950 to November 1951.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned at a March 2013 hearing.  At that hearing, the appellant submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action in this appeal is necessary.

At his March 2013 hearing the Veteran testified and submitted additional medical records from the VA Boston Healthcare System.  These records include an audiological evaluation from February/March 2013, with speech recognition studies.   Unfortunately, while an audiogram from February 2012 was also submitted, that report does not include any speech recognition study findings.  The Veteran also testified that he receives regular medical treatment at the VA facilities in Boston and at the West Roxbury campus.  

The current record contains only VA treatment records from May to December 2007, and August to September 2008.  No additional records, including the full report of the February 2012 audiological examination, are either in the paper claims file or Virtual VA.  Further, they are not otherwise available to the Board at this time.  Records generated by VA facilities that may have an impact on the adjudication of a claim are constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the full test results from February 2012 and any other VA treatment related to hearing loss, are directly relevant to the Veteran's claim and should be associated with the claims file for the record to be complete.  See 38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 2012); 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain from the VA Boston Healthcare System in Jamaica Plains and West Roxbury all records and test results relating to treatment for hearing loss, to particularly include speech recognition study findings from the Veteran's February 2012 examination.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



